Citation Nr: 9910366	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  93-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

l. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to an increased rating for traumatic arthritis 
of the 11th and 12th vertebrae of the thoracic spine, 
currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.A. Caffery, Counsel


INTRODUCTION

The veteran had active service from August 1966 to October 
1969 and from March 1971 to November 1977.  By rating action 
dated in July 1992, the Department of Veterans Affairs (VA) 
Regional Office, Fargo, North Dakota, denied service 
connection for disabilities of the cervical and thoracic 
spine.  The veteran appealed from that decision.  The veteran 
testified at a hearing at the regional office in March 1993.  
In a July 1993 rating action, pursuant to a decision by the 
hearing officer, service connection was granted for a 
thoracic spine disability.  The denial of service connection 
for a cervical spine disability was confirmed and continued.  
The veteran disagreed with the evaluation assigned for the 
thoracic spine disability.  The case was initially before the 
Board of Veterans' Appeals (Board) in October 1995 when it 
was remanded for further action.  By rating action dated in 
May 1996, the evaluation for the thoracic spine condition was 
increased from zero to 10 percent.

In a decision dated in December 1996, the Board denied 
entitlement to service connection for a cervical spine 
disability and denied entitlement to an evaluation in excess 
of 10 percent for the thoracic spine disability.  The veteran 
then appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a joint motion dated 
in July 1998, the Secretary of Veterans Affairs and the 
veteran's representative requested that the Board decision be 
vacated and that the case be remanded to the Board for 
further action.  In an order dated in July 1998, ([redacted]), 
the Court vacated the Board's decision and remanded 
the case for further consideration.  The case is presently 
before the Board to consider the Court's decision and to take 
appropriate action.




REMAND

In the joint motion for remand, it was indicated that the 
Board failed to account for medical evidence that was 
favorable to the veteran; failed to provide reasons and bases 
for rejecting the favorable medical evidence; and relied on 
medical opinions that were based on incomplete information 
and that did not comply with instructions from a prior Board 
remand.

It was indicated that the veteran's service medical records 
in January 1973 showed that he had cervical muscular pain 
with an associated bout of low back pain and that service 
medical records in February 1975 showed that he had upper 
thoracic pain and that there had been a long, continuous 
problem of various back regions.  However, it was indicated 
that the VA physicians who examined the veteran in 1996 did 
not discuss the veteran's 1973 and 1975 complaints of 
cervical and upper back pain and in the December 1996 
decision, the Board did not mention the 1973 and 1975 medical 
records nor did the Board discuss the fact that the examiners 
had not mentioned the medical records.  It was indicated that 
it was not clear whether at the time of the VA examinations, 
the examiners took into account the veteran's records of 
prior medical treatment.  It was noted that with regard to 
the veteran's claim for an increased rating for the thoracic 
spine disability, the Board did not discuss how the veteran's 
complaint of pain was factored into its decision.

The joint motion for remand indicated that the veteran should 
be provided a thorough and contemporaneous medical 
examination that included a complete review of his claims 
file, including the January 1973 and February 1975 service 
medical records and the rating decisions granting him service 
connection and increasing his service-connected thoracic 
spine condition based on degenerative joint disease in the 
spine. It was also indicated that the veteran should be 
provided the opportunity to submit any additional evidence 
and argument in accordance with the holding of the Court in 
Quarles v. Derwinski, 3 Vet. App. 129, 141, (1992).

In view of the foregoing matters, the case is REMANDED  to 
the regional office for the following action:

1. The RO should contact the veteran 
and request that he identify specific 
names, addresses, and approximate 
dates of treatment for all health care 
providers, private and VA, from whom 
he has received treatment for the 
disabilities on appeal.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  
The veteran also should be contacted 
and afforded an opportunity to submit 
any additional evidence and argument 
in support of his claim.  Any such 
information obtained should be 
included with the claims file.

2. The veteran should then be afforded 
special examinations by an orthopedist 
and a neurologist in order to 
determine the nature and extent of any 
cervical spine disability that may now 
be present and the nature and severity 
of his service-connected thoracic 
spine disability.  All indicated 
special studies should be conducted.  
The examiners should express opinions 
as to the likelihood that any cervical 
spine disability is related to the 
veteran's complaints regarding the 
cervical spine and upper back during 
service or his service-connected 
thoracic and lumbar spine 
disabilities.  

The examiners should identify the 
limitation of activity imposed by the 
thoracic spine condition, viewed in 
relation to the medical history, 
considered from the veteran working or 
seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should 
be provided by the orthopedic examiner 
regarding whether pain associated with 
the thoracic spine condition 
significantly limits functional 
ability during flare-ups or with 
extended use.  Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The orthopedic examiner 
should also indicate whether the 
thoracic spine disability exhibits 
weakened movement, excess 
fatigability, or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 
(1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The claims file should be 
made available to the examiners for 
review prior to the examinations and 
the examination reports are to reflect 
whether such a review of the claims 
file was made.  The review should 
include the veteran's complaints of 
cervical spine and upper back pain in 
service and the rating actions 
granting service connection for the 
thoracic spine condition and 
increasing the evaluation for that 
condition based on findings including 
degenerative joint disease.

3. The veteran's claims should then be 
reviewed by the regional office.  If 
the determination regarding either of 
the issues on appeal remain adverse to 
the veteran, he and his representative 
should be sent a supplemental 
statement of the case and be afforded 
the appropriate time in which to 
respond.


When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals








